PER CURIAM:
The claimant, Janice M. Neal, an employee of the West Virginia Department of Mental Health, filed a claim in the amount of $52.48 against the respondent for travel and motel expenses incurred at a meeting in Huntington, West Virginia. The respondent filed its amended answer admitting liability and requesting the claim be paid. A letter from Dr. M. Mitchell-Bateman, respondent’s director, filed as an exhibit states that the claimant was an employee of the respondent; that she was on approved official business in Huntington; that the expense account was timely submitted but was lost by the respondent due to no fault of the claimant and should be paid.
Therefore, it is the Opinion of the Court on the basis of the pleadings and exhibit that the claim in the amount of $52.48 be allowed. Pursuant to West Virginia Code 14-2-12, no interest can be allowed.
Award of $52.48.